United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2458
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Kevin L. Conner

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the Western District of Missouri
                                ____________

                             Submitted: May 13, 2019
                              Filed: August 6, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Kevin Conner pled guilty to one count of being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
sentenced him to 84 months of imprisonment and three years of supervised release.
Conner appeals his sentence, arguing the district court erred in calculating his base
offense level under the United States Sentencing Guidelines (“Guidelines” or
“U.S.S.G.”) by counting his past conviction for Missouri second-degree robbery as
a “crime of violence” under U.S.S.G. § 4B1.2. He also argues the district court erred
in denying a sentence reduction for acceptance of responsibility after imposing a
sentence enhancement for obstruction of justice. We affirm.

       Conner acknowledges this court sitting en banc has already held the same
second-degree robbery statute under which he was convicted is a “violent felony” for
purposes of the Armed Career Criminal Act (“ACCA”). See United States v. Swopes,
886 F.3d 668, 670–71, 673 (8th Cir. 2018) (en banc) (concluding Mo. Rev. Stat.
§ 569.030(1) (1979) “requires the use or threatened use of violent force” in
satisfaction of the ACCA’s “force clause” under 18 U.S.C. § 924(e)(2)(B)(i)).2 And
we have previously said “we construe ‘violent felony’ under [the ACCA] and ‘crime
of violence’ under the Guidelines as interchangeable.” United States v. Mata, 869
F.3d 640, 644 (8th Cir. 2017). Still, Conner argues our decision in Swopes has been
undermined by the Supreme Court’s grant of a writ of certiorari in Stokeling v. United
States, 138 S. Ct. 1438 (2018), which involved a similar question about a Florida
robbery statute.

       Reviewing this issue de novo, see United States v. Garcia-Longoria, 819 F.3d
1063, 1064–65 (8th Cir. 2016), we note the Supreme Court has since handed down
its decision in Stokeling v. United States, 139 S. Ct. 544 (2019) and bolstered our
holding in Swopes. Specifically, in Stokeling the Supreme Court held that a robbery
statute merely “requiring force that overcomes a victim’s resistance” satisfies the


      2
      Missouri amended and re-codified its second-degree robbery statute effective
in 2017. See Mo. Rev. Stat. § 570.025(1). Conner was convicted of Missouri
second-degree robbery in 2014.

                                         -2-
ACCA’s force clause. 139 S. Ct. at 550–52. And in Swopes we had recognized
Missouri’s second-degree robbery statute “requires the use of force capable of
preventing or overcoming resistance.” 886 F.3d at 671–72 (cleaned up). It is thus
no surprise that since the Supreme Court’s decision in Stokeling we have held
Missouri’s second-degree robbery statute is indeed a “crime of violence” under
U.S.S.G. § 4B1.2. United States v. Parker, No. 17-3732, 2019 WL 2932190, at *1
(8th Cir. July 9, 2019) (interpreting Mo. Rev. Stat. § 569.030(1) (2006)). Therefore
Conner’s challenge to the district court’s base-offense-level calculation fails.

       Turning to Conner’s argument that the district erred in denying a sentence
reduction for acceptance of responsibility, we note the Guidelines commentary
provides such a reduction is justified only in “extraordinary cases” where, as here, an
offender also receives a sentence enhancement for obstruction of justice. U.S.S.G.
§ 3E1.1 cmt. n.4.3 We have explained that an “extraordinary case” for purposes of
this provision “means a situation that is extremely rare and highly exceptional.”
United States v. Honken, 184 F.3d 961, 970 (8th Cir. 1999). But Conner argues a
district court may not withhold a reduction for acceptance of responsibility based on
a defendant’s exercise of his Fifth Amendment right against self-incrimination. And
he argues that is exactly what happened here when the district court refused a
sentence reduction in part because Conner, after being arrested for outstanding felony
arrest warrants, initially denied possessing a gun found underneath his mattress at his
girlfriend’s residence and required police officers to conduct months-long DNA
testing before connecting him to the gun at issue. He thus argues his is an
“extraordinary case” contemplated by the Guidelines.



      3
        U.S.S.G. § 3E1.1(a) instructs a district court that “[i]f the defendant clearly
demonstrates acceptance of responsibility for his offense, decrease the offense level
by 2 levels.” Here the district court denied the two-level reduction, and we review
this determination for clear error. Peters v. United States, 464 F.3d 811, 812 (8th Cir.
2006).

                                          -3-
       Although “[w]e have consistently found” § 3E1.1 does not categorically violate
a person’s Fifth Amendment right to remain silent, United States v. McQuay, 7 F.2d
800, 802 (8th Cir. 1993), we need not resolve whether the district court’s decision
was erroneous because any error would be harmless. “An incorrect Guidelines
calculation is harmless error where the district court specifies the resolution of a
particular issue did not affect the ultimate determination of a sentence.” United States
v. Dace, 842 F.3d 1067, 1069 (8th Cir. 2016) (cleaned up). Here the district court
explained it would have imposed the same sentence under the 18 U.S.C. § 3553(a)
factors regardless of its calculations under the Guidelines. The district court
specifically discussed the need to protect the public and to instill in Conner a respect
for the law in light of his current offense and his extensive criminal history involving,
among other things, violent threats and abusing women. It also observed Conner had
attempted to orchestrate criminal drug activity via jail calls after his arrest for being
a felon in possession of a firearm. It further discussed the need to help Conner “turn
a corner” to begin paying overdue child support for his multiple children. We
conclude the district court provided a sufficiently “detailed explanation for the
sentence imposed” so as to “make clear that the judge based the sentence . . . on
factors independent of the Guidelines.” Dace, 842 F.3d at 1069 (cleaned up). We
thus reject Conner’s challenge to the district court’s refusal to provide a sentence
reduction for acceptance of responsibility.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -4-